                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     GEMCAP LENDING I, LLC,                                  CASE NO. 18-cv-05979-YGR
                                   7                     Plaintiff,
                                                                                                 ORDER GRANTING MOTION TO DISMISS
                                   8               vs.
                                                                                                 Re: Dkt. No. 20
                                   9     UNITY BANK MINNESOTA, ET AL.,
                                  10                     Defendants.

                                  11          On December 7, 2018, defendant George Van Buren filed a motion to be dismissed from
                                  12   the above-captioned case for (1) lack of subject matter jurisdiction pursuant to Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 12(b)(2) and (2) plaintiff’s failure to secure pre-filing approval to sue Van Buren
                                  14   as a receiver pursuant to Federal Rule of Civil Procedure 12(b)(1). (Dkt. No. 20 (“Motion to
                                  15   Dismiss”).) The matter was heard on February 5, 2019. Having carefully considered the papers
                                  16   submitted and the pleadings in this action, and the hearing held on February 5, 2019, and for the
                                  17   reasons stated on the record at the hearing, the Court ORDERS as follows:
                                  18                    Van Buren’s Motion to Dismiss is GRANTED.
                                  19                    Plaintiff’s request for leave of court to conduct jurisdictional discovery regarding
                                  20                     Van Buren, (see Dkt. No. 25 at 4), is DENIED.
                                  21          In addition, a Case Management Conference as to defendants Hower and Unity Bank
                                  22   Minnesota shall be set for Monday, March 4, 2019 at 2:00 p.m. in the Federal Building, 1301
                                  23   Clay Street, Oakland, California in Courtroom 1. A Clerk’s notice setting that date will be issued.
                                  24          This Order terminates Docket Number 20.
                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: February 6, 2019
                                                                                                     YVONNE GONZALEZ ROGERS
                                  28
                                                                                                UNITED STATES DISTRICT COURT JUDGE
